UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7501


DAVID ATKINS,

                Plaintiff - Appellant,

          v.

KATHY SCHWARTZ, Head Nurse; RN; DONALD W. FARLEY, Sheriff,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:11-cv-00493-GEC-RSB)


Submitted:   February 23, 2012            Decided:   February 28, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Atkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David    Atkins      appeals         the     district      court’s     order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                We

have    reviewed       the    record    and        find     no     reversible      error.

Accordingly,      we    deny       Atkins’        motion    for     a    transcript     at

Government     expense       and   affirm    for     the    reasons      stated    by   the

district court.         Atkins v. Schwartz, No. 7:11-cv-00493-GEC-RSB

(W.D.   Va.    Oct.    31,    2011).         We    dispense       with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                                  AFFIRMED




                                             2